DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of JP 2017-058593 filed March 24, 2017 as required by 37 CFR 1.55. Receipt is also acknowledged of the WIPO publication of PCT/JP 2018/008768 filed March 7, 2018.
Response to Restriction Election
Applicant’s election without traverse of Group I (claims 1-2) in the reply filed on August 23, 2021 is acknowledged.
Claims 3-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventive group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 23, 2021.
Claim Status
In the claims filed August 23, 2021: claim 1 is amended, claim 6 is new, claim 2 is cancelled, claims 1 and 3-6 are pending, claims 3-5 are withdrawn, and claims 1 and 6 are under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (Oh et al. Effect of copper oxide shell thickness on flash light sintering of copper nanoparticle ink. RSC Adv., 2017, 7, 17724-17731. Published 22 March 2017.) in view of one of Abe (JP 2008-146991 machine translation), Harada (JP 2012-207250 machine translation), or Matsumoto (JP 2012-214641 machine translation).
Regarding claims 1 and 6, Oh teaches Cu nanoparticles (NPs) (i.e. fine copper particles) with copper oxide shells of 0.8 to 14 nm (1. Introduction para. 4) that were oxidized uniformly (i.e. an entire surface is covered with a coating film) (2.1 Specimen preparation) where the thickness of the copper oxide shell increased as the oxidation temperature increased from 100 to 500 C (3. Results and discussion para. 1, Table 1), under ambient atmospheric conditions the surface oxide was composed of Cu2O, including at temperatures below 100 C (i.e. a coating film containing cuprous oxide) (3. Results and discussion para. 3, Eqs. (1), (2), Figs. 2, 3), thicker oxide shells disturbed sintering, resulting in higher resistivity afterwards (3. Results and discussion para. 4), a Cu oxide shell of thicker than 2.1 nm was not fully reduced during sintering, resulting in more inter-granular pores (3. Results and discussion para. 6), and reduction of the oxide shell during sintering is necessary for obtaining highly conductive Cu films (1. Introduction para. 2). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention as claimed for the oxide shell thickness to be 2.1 nm or less (i.e. an average film thickness of 1.5 nm or less) to prevent partial sintering, more inter-granular pores, an increase in sheet resistance, and agglomeration of NPs (3.  Results and discussion paras. 4, 6, Fig. 3). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Oh teaches Cu nanoparticles (NPs) 20 to 50 nm in diameter (2.1 Specimen Preparation), but is silent to an average particle diameter of 50 to 500 nm (claim 1) or 50 to 150 nm (claim 6).

It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention as claimed for the Cu nanoparticles to have an average particle size of 1 to 100 nm because particle size corresponds to accuracy and it allows for forming of an extremely fine wiring pattern with a high uniformity of wiring width and it achieves desired thicknesses (Abe [0008], [0026]) where the coating of a surface oxide film layer avoids the formation of agglomerates and the nanoparticles coming into direct connect with each other and fusing (Abe [0028]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Alternatively, Harada teaches copper fine particles ([0001]) with a surface that is wholly oxidized ([0009]) with an average particle diameter of 1 to 100 nm ([0010], [0013]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention as claimed for the Cu nanoparticles to have an average particle size of 1 to 100 nm because below 1 nm agglomeration is likely to occur and the patterning property deteriorates and for a fine wiring pattern the particle size is preferably 100 nm or less (Harada [0013]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Alternatively, Matsumoto teaches a metal fine particle dispersion ([0001], [0007]) such as Cu ([0013]) with an oxidized surface ([0016]) and an average primary particle size of more than 30 nm and 100 nm or less ([0012], [0016]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention as claimed for the Cu nanoparticles to have an average particle size of more than 30 nm to 100 nm or less because copper fine particles have high conductivity, can be easily maintained, and are excellent in economy and migration resistance (Matsumoto [0016]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over one of Abe (JP 2008-146991 machine translation), Harada (JP 2012-207250 machine translation), or Matsumoto (JP 2012-214641 machine translation) in view of Oh (Oh et al. Effect of copper oxide shell thickness on flash light sintering of copper nanoparticle ink. RSC Adv., 2017, 7, 17724-17731. Published 22 March 2017.).
Regarding claim 1 and 6, Abe teaches copper nanoparticles ([0001]) having a surface oxide film of cuprous oxide ([0007], [0013], [0028]) with an average particle size of 1 to 100 nm ([0026], [0027]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Alternatively, Harada teaches copper fine particles ([0001]) with a surface that is wholly oxidized ([0009]) with an average particle diameter of 1 to 100 nm ([0010], [0013]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Alternatively, Matsumoto teaches a metal fine particle dispersion ([0001], [0007]) such as Cu ([0013]) with an oxidized surface ([0016]) and an average primary particle size of more than 30 nm and 100 nm or less ([0012], [0016]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Any one of Abe, Harada, and Matsumoto are silent to the composition and thickness of the oxide film.
Oh teaches Cu nanoparticles (NPs) (i.e. fine copper particles) with copper oxide shells of 0.8 to 14 nm (1. Introduction para. 4) that were oxidized uniformly (i.e. an entire surface is covered with a coating film) (2.1 Specimen preparation) where the thickness of the copper oxide shell increased as the oxidation temperature increased from 100 to 500 C (3. Results and discussion para. 1, Table 1), under ambient atmospheric conditions the surface oxide was composed of Cu2O, including at temperatures below 100 C (i.e. a coating film containing cuprous oxide) (3. Results and discussion para. 3, Eqs. (1), (2), Figs. 2, 3), thicker oxide shells disturbed sintering, resulting in higher resistivity afterwards (3. Results and discussion para. 4), a Cu oxide shell of thicker than 2.1 nm was not fully reduced during sintering, resulting in more inter-granular pores (3. Results and discussion para. 6), and reduction of the oxide shell during sintering is necessary for obtaining highly conductive Cu films (1. Introduction para. 2). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention as claimed for the oxide shell in any one of Abe, Harada, or Matsumoto to be Cu2O (i.e. cuprous oxide) because Cu NPs are easily oxidized in air (1. Introduction para. 2) by Cu reacting with oxygen to form Cu2O (3. Results and discussion paras. 2-3, Eq. (1), Figs. 2, 3).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention as claimed for the oxide shell in any one of Abe, Harada, or Matsumoto to have a thickness of 2.1 nm or less (i.e. an average film thickness of 1.5 nm or less) to prevent partial sintering, more inter-granular pores, agglomeration of NPs, and an increase in sheet resistance (Oh 3.  Results and discussion paras. 4, 6, Fig. 3), where thicker oxide shells have higher resistivity after sintering (3. Results and discussion para. 4, Fig. 3). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tokozakura (Tokozakura et al. Transmission electron microscopy observation of oxide layer growth on Cu nanoparticles and formation process of hollow oxide particles. J. Mater. Res., Vol. 22, No. 10, Oct 2007. 2930-2935.) in view of one of Abe (JP 2008-146991 machine translation), Harada (JP 2012-207250 machine translation), or Matsumoto (JP 2012-214641 machine translation).
Regarding claim 1 and 6, Tokozakura teaches the growth of Cu2O on Cu nanoparticles (abstract) as a function of oxidation temperature at 323, 343, and 373 K and oxidation time (III. Results and Discussion para. 2, 5, Fig. 5) where Cu nanoparticles react with oxygen to form a Cu2O shell (III. Results and Discussion para. 2, Fig. 3) and in the early stage the Cu2O thickness increases rapidly with increasing oxidation time regardless of the particle diameter until it reaches a thickness of about 2.5 nm (III. Results and Discussion para. 5, Fig. 5). The thickness of the oxide film is a result-effective variable dependent upon the oxidation temperature and time such that the thickness of the Cu2O increases rapidly until a Cu2O film of about 2.5 nm is formed then it gradually increases until it recognizes a limit depending on the diameter (III. Results and Discussion para. 5, Fig. 5). 
Tokozakura teaches Cu nanoparticles with an average diameter of 23.5 nm +/- 5.1 nm (III. Results and Discussion para. 1) and that in the early stages the Cu2O thickness increases regardless of particle diameter (III. Results and Discussion para. 5, Fig. 5), but is silent to an average particle diameter of 50 to 500 nm (claim 1) or 50 to 150 nm (claim 6).
Abe teaches copper nanoparticles ([0001]) having a surface oxide film of cuprous oxide ([0007], [0013], [0028]) with an average particle size of 1 to 100 nm ([0026], [0027]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention as claimed for the Cu nanoparticles to have an average particle size of 1 to 100 nm because particle size corresponds to accuracy and it allows for forming of an extremely fine wiring pattern with a high uniformity of wiring width and it achieves desired thicknesses (Abe [0008], [0026]) where the coating of a surface oxide film layer avoids the formation of agglomerates and the nanoparticles coming into direct connect with each other and fusing (Abe [0028]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Alternatively, Harada teaches copper fine particles ([0001]) with a surface that is wholly oxidized ([0009]) with an average particle diameter of 1 to 100 nm ([0010], [0013]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention as claimed for the Cu nanoparticles to have an average particle size of 1 to 100 nm because below 1 nm agglomeration is likely to occur and the patterning property deteriorates and for a fine wiring pattern the particle size is preferably 100 nm or less (Harada [0013]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Alternatively, Matsumoto teaches a metal fine particle dispersion ([0001], [0007]) such as Cu ([0013]) with an oxidized surface ([0016]) and an average primary particle size of more than 30 nm and 100 nm or less ([0012]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention as claimed for the Cu nanoparticles to have an average particle size of more than 30 nm to 100 nm or less because copper fine particles have high conductivity, can be easily maintained, and are excellent in economy and migration resistance (Matsumoto [0016]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over one of Abe (JP 2008-146991 machine translation), Harada (JP 2012-207250 machine translation), or Matsumoto (JP 2012-214641 machine translation) in view of Tokozakura (Tokozakura et al. Transmission electron microscopy observation of oxide layer growth on Cu nanoparticles and formation process of hollow oxide particles. J. Mater. Res., Vol. 22, No. 10, Oct 2007. 2930-2935.) and Oh (Oh et al. Effect of copper oxide shell thickness on flash light sintering of copper nanoparticle ink. RSC Adv., 2017, 7, 17724-17731. Published 22 March 2017.).
Regarding claim 1 and 6, Abe teaches copper nanoparticles ([0001]) having a surface oxide film of cuprous oxide ([0007], [0013], [0028]) with an average particle size of 1 to 100 nm ([0026], [0027]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Alternatively, Harada teaches copper fine particles ([0001]) with a surface that is wholly oxidized ([0009]) with an average particle diameter of 1 to 100 nm ([0010], [0013]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Alternatively, Matsumoto teaches a metal fine particle dispersion ([0001], [0007]) such as Cu ([0013]) with an oxidized surface ([0016]) and an average primary particle size of more than 30 nm and 100 nm or less ([0012]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Any one of Abe, Harada, and Matsumoto are silent to the composition and thickness of the oxide film.
Tokozakura teaches the growth of Cu2O on Cu nanoparticles (abstract) as a function of oxidation temperature at 323, 343, and 373 K and oxidation time (III. Results and Discussion para. 2, 5, Fig. 5) where Cu nanoparticles react with oxygen to form a Cu2O shell (III. Results and Discussion para. 2, Fig. 3) and in the early stage the Cu2O thickness increases rapidly with increasing oxidation time regardless of the particle diameter until it reaches a thickness of about 2.5 nm (III. Results and Discussion para. 5, Fig. 5). The thickness of the oxide film is a result-effective variable dependent upon the oxidation temperature and time such that the thickness of the Cu2O increases rapidly until a Cu2O film of about 2.5 nm is formed then it gradually increases until it recognizes a limit depending on the diameter (III. Results and Discussion para. 5, Fig. 5). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention as claimed for the oxide shell in any one of Abe, Harada, or Matsumoto to be Cu2O (i.e. cuprous oxide) because Cu nanoparticles react with oxygen to form a Cu2O shell (Tokozakura III. Results and Discussion para. 2, Fig. 3).
Oh teaches Cu nanoparticles (NPs) (i.e. fine copper particles) with a Cu oxide shell not thicker than 2.1 nm (3. Results and discussion para. 6). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention as claimed for the oxide shell in any one of Abe, Harada, or Matsumoto to have a thickness of 2.1 nm or less (i.e. an average film thickness of 1.5 nm or less) to prevent partial sintering, more inter-granular pores, agglomeration of NPs, and an increase in sheet resistance (Oh 3.  Results and discussion paras. 4, 6, Fig. 3), where thicker oxide shells have higher resistivity after sintering (3. Results and discussion para. 4, Fig. 3). A Cu2O film thickness rapidly increases to about 2.5 nm regardless of particle diameter (Tokozakura III. Results and Discussion para. 5, Fig. 1), such that the particles in one of Abe, Harada, or Matsumoto would also expect to rapidly increase to about 2.5 nm, which overlaps with a film thickness of 1.5 nm or less. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735